DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Claims:
Please replace claim 4 as follows:
4.
--
(Currently Amended) The inkjet printing machine as recited in claim 3, wherein the supply station comprises a movable air supply interface for moving with one of the plurality of gripper conveyors, along a path section of the 
--

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an inkjet printing machine for printing individual sheets, comprising 
 	at least one printing station; and 
 	a transport system defining a transport track for transporting the individual sheets through the at least one printing station, along a transport direction; 
 	the transport system comprising a plurality of gripper conveyors running along the transport track for holding the individual sheets during a printing process in the at least one printing station, 
 	wherein each of the plurality of gripper conveyors includes an energy storage for providing energy for operating a gripper mechanism of each of the plurality of gripper conveyors, and 
 	the energy storage of each of the plurality of gripper conveyors includes a compressed air reservoir.

5.	U.S. Patent publication number 7,011,307 to Obama et al. disclosed a similar invention in Fig. 2. Unlike in the instant application, Obama et al. are silent about “wherein each of the plurality of gripper conveyors includes an energy storage for providing energy for operating a gripper mechanism of each of the plurality of gripper conveyors, and the energy storage of each of the plurality of gripper conveyors includes a compressed air reservoir”.

6.	U.S. Patent application publication number 2015/0049150 to Muench et al. also disclosed a similar invention in Fig. 5. Unlike in the instant application, Muench et al. are silent about “wherein each of the plurality of gripper conveyors includes an energy storage for providing energy for operating a gripper mechanism of each of the plurality of gripper conveyors, and the energy storage of each of the plurality of gripper conveyors includes a compressed air reservoir”.

7.	U.S. Patent application publication number 2014/0160213 to Atwood et al. also disclosed a similar invention in Figs. 1, 4 and 5. Unlike in the instant application, Atwood et al. are also silent about “wherein each of the plurality of gripper conveyors includes an energy storage for providing energy for operating a gripper mechanism of each of the plurality of gripper conveyors, and the energy storage of each of the plurality of gripper conveyors includes a compressed air reservoir”.

8.	The disclosure of the instant application is pertinent because, by providing an energy storage onto the plurality of gripper conveyors, the Applicant is able to increase the throughput of the printing apparatus by eliminating the need for energy supply at the time of operation of the gripper mechanism. Furthermore, the invention allows for an efficient and flexible handling of sheets of different materials and formats.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853